PER CURIAM.
This action was brought to recover damages for injuries to the plaintiff’s horse and wagon, caused by the alleged negligence of the defendant. The evidence showed that the plaintiff’s horse and wagon were standing close to the north curb on Chrystie street when the collision occurred, but is insufficient to support the judgment. Negligence must be proved, and cannot be inferred merely from the fact that a collision took place. Judgment reversed, and new trial ordered, with costs to appellant to abide the event.